Case 4:17-cv-00564-JFH-JFJ Document 213 Filed in USDC ND/OK on 07/28/20 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF OKLAHOMA

      ARTHUR COPELAND, et al.,

              Plaintiffs,

       v.
                                                           Case No. 17-CV-564-JFH-JFJ
      C.A.A.I.R., INC., a not-for-profit
      corporation, et al.,

              Defendants.


       DEFENDANTS’ JOINT SUBMISSION OF THE PARTIES’ WRITTEN
      CORRESPONDENCE REGARDING NEGOTIATIONS OF PARAGRAPH 2
       OF THE COURT’S CLASS CERTIFICATION SCHEDULING ORDER


        During the July 27, 2020 hearing on Plaintiffs’ Motion to Extend (Dkt. #181), the Court directed

  Defendants to submit the parties’ written correspondence regarding negotiations of paragraph 2

  of the Court’s agreed Class Certification Scheduling Order (Dkt. #163). That correspondence is at-

  tached to this filing, in the (chronological) order set forth below. For context, in addition to this

  written correspondence, the parties held three meet-and-confer calls: the first on February 14,

  2020, the second on March 4, 2020, and the third on March 11, 2020.

      Ex. #    Description                                                                      Page
        1      Chris S. Thrutchley’ s March 5, 2020 email to Plaintiffs’ counsel                  1
        2      Mark Smith’s March 6, 2020 email to Defendants’ counsel1                           1
                      Attachment #1—Plaintiffs’ draft Motion to Amend and proposed Class         4
                                    Certification Scheduling Order (together as one
                                    document)




  1
    Attachment #2 to Mark Smith’s March 6 email contained an early draft of Plaintiffs’ proposed Third
  Amended Complaint. Given the document’s size and the fact that it does not include any information
  regarding paragraph 2 of the Scheduling Order, Defendants have omitted the attachment from this
  Submission. If the Court would like to see the attachment, Defendants are happy to submit it.


                                                     1
Case 4:17-cv-00564-JFH-JFJ Document 213 Filed in USDC ND/OK on 07/28/20 Page 2 of 4




                   Attachment #3—Draft Joint Motion for Class Certification Scheduling                 10
                                 Order and proposed Class Certification Scheduling
                                 Order (together as one document)2
      3     Chris S. Thrutchley’ s March 10, 2020 letter to Plaintiffs’ counsel                         1
      4     Mark Smith’s March 10, 2020 email to Defendants’ counsel                                    1
                   Attachment #1—Draft Joint Motion for Class Certification Scheduling                  5
                                 Order and proposed Class Certification Scheduling
                                 Order (together as one document)
                   Attachment #2—Plaintiffs’ draft Motion to Amend                                      11
      5     Mark Smith’s March 11, 2020 email to Defendants’ counsel                                    1
                   Attachment #1—Mark Smith’s March 11, 2020 letter to Defendants’                      5
                                 counsel
      6     Chris S. Thrutchley’ s March 12, 2020 email to Plaintiffs’ counsel                          1
                   Attachment #1—Plaintiffs’ draft Motion to Amend                                      6
                   Attachment #2—Redline of draft Joint Motion for Class Certification                 12
                                 Scheduling Order and proposed Class Certification
                                 Scheduling Order (together as one document)
      7     Mark Smith’s March 12, 2020 email to Defendants’ counsel3                                   1
                   Attachment #1—Redline of Plaintiffs’ draft Motion to Amend                           6
                   Attachment #3—Plaintiffs’ final Motion to Amend                                     14
                   Attachment #4—Proposed Class Certification Scheduling Order (Ex. 1                  21
                                 to Plaintiffs’ Motion to Amend)
                   Attachment #5—Final Joint Motion for Class Certification Scheduling                 25
                                 Order
      8     Justin Lollman’s March 12, 2020 email to Plaintiffs’ counsel                                1
      9     Randy Long’s March 12, 2020 email to Plaintiffs’ counsel                                    1



  2
   Mark Smith’s March 6, 2020 email included two drafts of the proposed Class Certification Scheduling
  Order: (i) one in the first attachment, immediately following Plaintiff’s draft Motion to Amend, see Ex. 2 at
  8–9, and (ii) the other in the second attachment, immediately following the draft Joint Motion for Class
  Certification Scheduling Order, see Ex. 2 at 14–15. The draft proposed orders contain different deadlines.
  3 Attachment #2 to Mark Smith’s March 12 email contained a copy of the transcript from the Court’s
  February 10 scheduling conference, which Plaintiffs planned to attach as an exhibit to their Motion to Amend.
  Attachment #6 to that email contained a final draft of Plaintiffs’ proposed Third Amended Complaint, which
  Plaintiffs planned to attach as an exhibit to their Motion to Amend. Given the size of these documents and
  the fact that they do not include any information regarding paragraph 2 of the Scheduling Order, Defendants
  have omitted the attachments from this Submission. If the Court would like to see these attachments,
  Defendants are happy to submit them.


                                                       2
Case 4:17-cv-00564-JFH-JFJ Document 213 Filed in USDC ND/OK on 07/28/20 Page 3 of 4




   Respectfully submitted,

   /s/ Randall E. Long (signed with permission)       /s/ Christopher S. Thrutchley
   Denelda L. Richardson, OBA No. 20103               Christopher S. Thrutchley, OBA No. 15859
   Randall E. Long, OBA No. 22216                     John D. Russell, OBA No. 13343
   Nicholas J. Foster, OBA No. 33081                  Philip D. Hixon, OBA No. 19121
   Rhodes Heironymus Jones                            Justin A. Lollman, OBA No. 32051
       Tucker & Gable, PLLC                           GableGotwals
   P.O. Box 21100                                     1100 ONEOK Plaza
   Tulsa, Oklahoma 74121-1100                         100 West Fifth Street
   Telephone: 918-582.1173                            Tulsa, Oklahoma 74103-4217
   Facsimile: 918.592.3390                            Telephone: 918.595.4800
   drichardson@rhodesokla.com                         Facsimile: 918.595.4990
   rlong@rhodesokla.com                               cthrutchley@gablelaw.com
   nfoster@rhodesokla.com                             jrussell@gablelaw.com
                                                      phixon@gablelaw.com
   Counsel for Defendants CAAIR,                      jlollman@gablelaw.com
   Inc., Janet Wilkerson, Don
   Wilkerson, and Jim Lovell                          -and-


                                                      Amy M. Stipe, OBA No. 18361
                                                      GableGotwals
                                                      One Leadership Square, Suite 1500
                                                      211 North Robinson Avenue
                                                      Oklahoma City, Oklahoma 73102
                                                      Telephone: 405.235.5500
                                                      Facsimile: 405.235.2875
                                                      astipe@gablelaw.com

                                                      Counsel for Defendants
                                                      Simmons Foods, Inc. and
                                                      Simmons Pet Food Inc.




                                                  3
Case 4:17-cv-00564-JFH-JFJ Document 213 Filed in USDC ND/OK on 07/28/20 Page 4 of 4




                                CERTIFICATE OF SERVICE
         I hereby certify that on the 28th day of July 2020, I electronically transmitted the attached
  document to the Clerk of the Court using the ECF System for filing and transmittal of a Notice of
  the Electronic Filing to the following ECF registrants:

   Daniel E. Smolen—danielsmolen@ssrok.com
   David A. Warta—davidwarta@ssrok.com
   Robert M. Blakemore—bobblakemore@ssrok.com
   Megan E. Lambert—mlambert@acluok.org
   Counsel for Plaintiffs
   Denelda Richardson— drichardsoncourts@rhodesokla.com
   Randall Edwin Long—rlong@rhodesokla.com
   Nicholas J. Foster—nfoster@rhodesokla.com
   Counsel for Defendants,
   C.A.A.I.R. Inc., Janet Wilkerson,
   Don Wilkerson, and Jim Lovell


                                                    /s/Christopher S. Thrutchley
                                                    Christopher S. Thrutchley




                                                   4
